Judgment was entered in the Supreme Court, May 17th 1875,
' Per Curiam.
The appellant’s claim is not upon the fund assigned, and for distribution, and he therefore has no standing in this proceeding. The assignor reserved his exemption of $300 under the Act of 1849. The appellant’s claim on the ground of a special waiver of exemption must be asserted in the usual way by exemption or attachment against the reservation — that is, the goods or money set apart under the assignment, and not passing into the fund. By the assignment the property of the assignor passed to the assignee for the purposes of the trust, and of course was not subject to exemption. The assignee must administer his trust according to the deed creating it; leaving creditors who claim special privileges against the debtor to assert their claims in a way to reach that only which the debtor reserved to himself.
Decree afSrmed with costs and appeal dismissed.